Citation Nr: 1529715	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-15 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD) has been received.

2.  Entitlement to service connection for PTSD. 

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizoaffective disorder. 

4.  Entitlement to service connection for a right shoulder disability. 

5.  Entitlement to service connection for chronic sinusitis. 

6.  Entitlement to service connection for sleep apnea, claimed  as secondary to  chronic sinusitis. 



REPRESENTATION

Appellant represented by:	Robyn R. Cannon, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had honorable active duty service from July 1973 to April 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from April 2008 and August 2011 rating decisions.  

In the April 2008 rating decision, the RO declined to reopen the Veteran's claim for service connection for PTSD, as well as  denied service connection for an acquired psychiatric disorder (other than PTSD), and for a right shoulder disability.  In April 2008, the Veteran filed a notice of disagreement (NOD) regarding all the claims.  .  A statement of the case (SOC) was issued in February 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In the  September 2011 rating decision, the RO denied service connection for chronic sinusitis and sleep apnea.  In November 2012, the Veteran filed an NOD with the  denials of service connection for chronic sinusitis and sleep apnea.   An SOC was issued in July 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2013.

As regards characterization of the appeal, the Board points that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board must first decide whether new and material evidence to reopen the claim has been received- and in view of the Board's favorable decision on the request to reopen-the Board has characterized the appeal as to PTSD as encompassing both the first and second matters set forth on the title page.

In January 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO with respect to the e claims involving PTSD, an acquired psychiatric disorder other than PTSD, and right shoulder disability  A transcript of that hearing is of record.  

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in June 2011-during the pendency of the  appeal-the Veteran granted a power-of-attorney in favor of  private attorney Colin E. Kennerly.  More recently, in January 2015, the Veteran granted a power of attorney in favor of another private attorney, Robyn R. Cannon. .  The Board has recognized the changes in representation.

In January 2015, the Veteran testified during a  Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  During the January 2015 hearing, the Veteran's attorney s submitted additional evidence directly to the Board, along with a waiver of initial agency of original jurisdiction (AOJ) consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).  

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing system. 
The Board's decision reopening the claim for service connection for PTSD and granting the claim for  service connection for an acquired psychiatric disorder other than PTSD is  forth below.  The claim for service connection for PTSD, on the merits, along with the he claims for service connection for a  right shoulder disorder, chronic sinusitis, and sleep apnea are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board points out that, since the RO's last adjudication of the claim for service connection for PTSD in the February 2010 SOC, the Veteran was afforded a VA PTSD examination, and the report of that examination has been associated with the claims file.  However, there is no waiver of initial AOJ consideration of that evidence.  See 38 C.F.R. § 20.1304 (2014).  The Board notes that while waivers of initial AOJ consideration have been submitted since the February 2010 SOC, they were for specific pieces of evidence and the December 2012 VA examination report was not included in the waivers.  As such, and as discussed below, the reopened claim for service connection for PTSD must be remanded for consideration of this evidence, in the first instance, and for issuance of an SSOC reflecting such consideration.  However, inasmuch as this evidence need not be considered in connection with the request to reopen the claim for service connection for PTSD, and is being favorably considered in the adjudication of the claim service connection for acquired psychiatric disability other than PTSD-both of which are granted herein-the Veteran is in no way prejudiced by the Board proceeding with a decision on these matters, at this juncture. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  In a January 1997 rating decision, the RO denied service connection for PTSD; although notified of the denial in a January 1997 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies. 

3.  New evidence added to the record since the January 1997 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, and, as it goes to one basis for the prior denial-diagnosis of the disability for which service connection is sought-relates to an unestablished fact necessary to substantiate the claim, and, thus, raises a reasonable possibility of substantiating the claim.  
4.  Although no psychiatric problems were documented  in service, the Veteran has credibly asserted experiencing psychiatric symptoms during that time frame, and competent, persuasive opinion evidence indicates that there is as likely as not a medical relationship between currently diagnosed schizoaffective disorder and the Veteran's military service.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision in which the RO denied service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As evidence pertinent to the claim for service connection for PTSD received since the RO's January 1997 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for  an acquired psychiatric disability other than PTSD-specifically,  schizoaffective disorder-are  met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Given the Board's favorable disposition  of the request to reopen the claim for service connection for PTSD and the claim for service connection for an acquired psychiatric disorder other than PTSD, all notification and development actions needed to fairly resolve these aspects of the appeal has been accomplished.  

A. Request to Reopen Claim for Service Connection for PTSD

At the time of the prior denial and currently, service connection may be granted for disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder in accordance with 38 C.F.R. § 4.125(a) ; a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R. § 3.304(f) (2014).

The record reflects the RO initially denied the Veteran service connection for PTSD in January 1997.  The evidence then of record consisted of the Veteran's service treatment records and post-service private treatment records ( none of which reference any complaints or diagnoses of, or treatment for, PTSD);, and the report of an August 1996 VA examination (which reflects a diagnosis of bipolar disorder with PTSD symptoms).  Also of record were written statements of the Veteran attesting to in-service stressful experiences.  In the January 1997 rating decision, the  RO denied the claim, noting that the Veteran did not have a clear diagnosis of PTSD and that his stressors were not verifiable.   

Although notified of the denial in a January 1997 letter, the Veteran did not initiate an appeal.  In fact, no further communication regarding the matter of his entitlement to service connection for PTSD was received until April 2007, when VA received his application to reopen his claim.  Therefore, the January 1997 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Notably, no pertinent exception to finality applies to the January 1997 rating decision.  No new and material evidence pertinent to the matter of service connection for PTSD was received during the remainder of the appellate period following notice of the January 1997 denial, nor have additional service records been received at any time, requiring readjudication of the claim.  See 38 C.F.R. § 3.156(b) and (c).  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decision makers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, medical evidence added to the record since January 1997 primarily consists of  post-service VA and private medical records, along with additional written statements from the Veteran and his representative.   

In particular, the additionally-received  medical evidence documents both VA and private diagnoses of PTSD.  Of note, a July 2008 private opinion indicates that  the Veteran had  PTSD that dates back to his service in the Navy, during which time  he witnessed traumatic events and had to take care of people.  Likewise, a February 2010 private opinion indicates that the Veteran's PTSD dated back to his military service, and that, during his tour of duty, he witnessed traumatic events and cared for individuals with severe injuries.  -

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for PTSD.  This evidence is "new" in that it was not before agency decision makers at the time of the January 1997 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the evidence is material in that it relates to an unestablished fact needed to establish service connection for PTSD-whether the Veteran, in fact, has a diagnosis of service-related PTSD.  Such evidence was not of record at the time of the prior, final denial.  Thus, when presumed credible, this evidence also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the phrase "must raise a reasonable possibility of substantiating the claim," as it is used in 38 C.F.R. § 3.156(a), creates a standard that requires reopening "if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The de novo claim for service connection for PTSD is addressed in the remand, below.

B. Service Connection for Acquired Psychiatric Disorder Other Than PTSD

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's post-service treatment records document diagnoses of  schizoaffective disorder in December 2009, February 2010, May 2010, and June 2011; schizoaffective disorder also was diagnosed on VA examination.  Thus, current disability is shown.  Moreover, the Board finds that, with application of the benefit-of-the-doubt doctrine, the lay and medical evidence of record on the question of whether the current psychiatric disability other than PTSD is medically related to service presents a plausible basis for allowance of the claim.  

In this case, the  Veteran's service treatment records include no notations as to complaints, findings or  diagnoses of a psychiatric nature.  In addition, his March 1976 Report of Medical Examination for Separation indicates  a normal clinical evaluation.  His service personnel records include a January 1976 Performance Evaluation that indicated an increasing inability to function effectively within the guidelines has sharply reduced his ability to maintain an effective relationship with senior officials.  He was not recommended for retention or advancement.  In an April 1976 Special Court Marital he was found guilty of disrespect toward an officer, disobeying a supervisor, and being absent from a place of duty.  In July 197,7 the Veteran was released from military service because of frequent involvement of discreditable nature with civil or military authorities.

However, the Veteran has testified that his change of behavior during his military service was a manifestation of his psychiatric disorder.  He also testified that his psychiatric disorder is the result of the traumatic events he witnessed while working in the emergency room during service.

Also, in addition a December 2012 VA examiner opined that the Veteran's schizoaffective disorder appears to be at least as likely as not due to his military service.  As stated rationale, he indicated that the Veteran sought treatment for psychiatric symptoms the year after he separated from service.  He further stated that his opinion was based on a clinical interview with the Veteran, a review of records, chronology of symptoms onset, consideration of the DSM IV [Diagnostic and Statistical Manual of Mental Disorders, 4th edition]  criteria, and his training and experience as a clinician.  The VA examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Notably, there is no contrary medical evidence or opinion of record.  While the December 2012 VA examiner's opinion is not definitive, it was rendered in terms sufficient to apply the benefit-of-the-doubt doctrine.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b);  Gilbert, 1 Vet. App. at 53.

Given the pertinent lay and medical evidence discussed above,  and with resolution of all reasonable doubt in the Veteran's favor on certain elements of his claim, the Board finds that all three requirements for service connection are met, and that  service connection for acquired psychiatric disability other than PTSD-specifically, schizoaffective disorder-is warranted. 


ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, to this limited extent, the appeal is granted.

Service connection for acquired psychiatric disorder other than PTSD, diagnosed as schizoaffective disorder, is granted. 


REMAND

The Board's review of the claims file reveals that further AOJ action on the matters remaining on  appeal is warranted.

As indicated, the Board has reopened the claim for service connection for PTSD.  However, as noted in the Introduction, above, given the receipt of the December 2012 PTSD examination report after the RO's adjudication of the claim for service connection, a remand of the reopened claim for service connection for PTSD for AOJ review of the additionally received evidence, in the first instance, and for issuance of an SSOC reflecting such consideration, is necessary.  See 38 C.F.R. § 20.1304 (2014).

With respect to the claim for  service connection for right shoulder disability, the Veteran testified that, during service, he hurt his right shoulder from doing overhead work as an instructional mechanic when he first joined the military.  The Veteran's post-service treatment records indicate that he was diagnosed with impingement syndrome of the right shoulder in October 1997.  In December 1997, it was noted that the Veteran's right shoulder bothered him with overhead work and it was also noted that he had had surgery on his right shoulder.  It was noted in May 2000 and June 2009 that the Veteran hurt his right shoulder while working for the U.S. Postal Service.  An April 2011 private treatment note indicates  that the Veteran had a diagnosis of impingement syndrome of the right shoulder, and that he  had had arthroscopic decompression in 1997 and now had recurrence of his symptoms.  It was also noted that he worked as a metal worker in the Navy for two years with a 25-pound grinder over his head and then after service he worked for the postal service doing overhead activities, all of which he indicated contributed to his to his shoulder problems.  

The Veteran has not been afforded a VA examination, nor has the RO otherwise obtained a medical opinion in connection with this claim.  However, under the circumstances noted above-to include the lay assertions as to in-service injury, and as to onset and continuity of symptoms, as well as references to a post-service, work-related injury-the Board finds that an examination and opinion addressing the nature and etiology of current  right shoulder disability-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to claimed sinusitis, the Veteran testified that he has sinusitis as a result of his military service-specifically, the exposure of fiberglass particles therein.  His service treatment records indicate that, in April 1976, he was seen for sniffles and nose congestion.  

Post-service evidence reflects an April 2003 diagnosis of sinusitis. A July 2011  private medical statement indicates that the Veteran had a long history of upper and some lower respiratory allergies including severe sinusitis, severe recurrent allergic conjunctivitis, and allergic bronchitis.  The examiner opined that these conditions were adversely affected and made worse by his work in the military.  However, the examiner did not provide sufficient rationale for the opinion.  

On VA examination in August 2011; the examiner stated that the Veteran's claims file was reviewed and that there was no documentation of diagnosis or treatment related to his sinuses.  The VA examiner opined that the Veteran's sinusitis is less likely as not less caused by or a result of service-connected event or condition.  His rationale was that there was no documentation of sinus problems on review of the claims file. Board notes, however, that the August 2011 examiner failed to mention or take into consideration the April 1976 service record documenting treatment for what was then characterized as sniffles and nose congestion.

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate to resolve the claim for service connection for sinusitis, and that further examination and medical opinion-based on full consideration of all documented medical history and assertions, and supported by complete, clearly-stated rationale-is warranted.   Id.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

With respect to the Veteran's claimed sleep apnea, the Board notes that the Veteran testified that his sleep apnea is secondary to his sinusitis.  The Board points out that, as any decision with respect to the claim for sinusitis may affect the Veteran's claim for sleep apnea, the claims are inextricably intertwined, and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  However, given the development being sought with respect to the claim for service connection for sinusitis, any Board action on the service connection for sleep apnea claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

The Veteran is hereby advised that, failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s) for service connection.   See 38 C.F.R. §§ 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As regards  VA records, the record reflects that he has been treated at the Central Alabama VA Health Care System.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Central Alabama VA Health Care System (and any associated facility(ies)) all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran  provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal .  The AOJ's adjudication of each claim should include consideration of all pertinent evidence received since the last adjudication (to include, with respect to the claim for service connection for PTSD, on the merits, the December 2012 examination report). 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Central Alabama VA Health Care System outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent outstanding, private(non-VA) records.

In the letter, explain how to establish entitlement to secondary service connection, as well as the evidence that will be obtained by VA and the type of evidence that is the Veteran's ultimate responsibility to submit.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, for his claimed right shoulder disorder.  

The entire electronic, claims file, to include a complete copy of the REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all diagnosis/es of  right shoulder disability currently present or present at any point pertinent to current claim (even if currently asymptomatic).

Then, for each such diagnosed disability the physician  should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the  disability had its onset in or is otherwise medically related to service-to include alleged in-service injury.. 

In addressing the above, the physician must specifically consider and discuss all in- and post-service medical evidence (to include the April 2011 private opinion), as well as all lay assertions, to include the Veteran's competent assertions as to in-service injury and as to onset and continuity of symptoms.  The physician must address the significance, if any, of the Veteran's post-service work injury in the development of current right shoulder disability.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, for his claimed sinusitis.  

The entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the designated physician,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran has a chronic sinusitis disability, currently present or present at any point pertinent to the current claim (even if currently asymptomatic). 

If so,  the physician  should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability  had its onset in or is otherwise medically related to service-to include alleged exposure to fiberglass particles during service and/or the respiratory complaints/assessment noted therein. 

If a medical relationship between current sinusitis and the Veteran's service is found, the VA examiner should also provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that sleep apnea (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by the Veteran's sinusitis.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.



In rendering the requested opinion(s), the physician must specifically consider and discuss all medical and other objective evidence (to include in- and post-service treatment records, and the July 2011 and August 2011 private and VA opinions, respectively), as well as all lay assertions-to include the Veteran's competent assertions as in-service exposure to fiberglass particles and as to onset and continuity of symptoms..

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate each claim remaining on appeal in light of all pertinent evidence (particularly, all that added to the claims file since the last adjudication-to include, with respect to the claim for service connection for PTSD, on the merits, the December 2012 VA examination report) and legal authority. 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney  an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


